Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending and will be addressed below.

Response to Arguments
2.	Applicant’s arguments with respect to the Quijano reference have been considered but are moot because the new ground of rejection does not rely on that reference as applied in the prior rejection of record for the matter specifically challenged in the argument.
	Regarding the arguments on pages 10-11 with regard to the Costello reference, the Remarks state that modifying the Costello reference to have the stent tapered along an entire height thereof would “change the principle of operation of Costello and concomitantly destroy advantageous properties of Costello provided by the profile and configuration of the engagement arms 114.” However, such a modification would not change the principle of operation of Costello because the portion of the stent that includes engagement arms 114 would not be modified; instead, the modification would be to taper the portion of the device including first prosthetic valve portion 102, while the engagement arms remain unchanged and still operate as intended.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

4.	Claim 1, 3-5 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Costello (U.S. Patent No. 8926694) in view of Arcaro et al. (U.S. Publication No. 20190091014).
Regarding Claim 1, Costello discloses a transcatheter valve (Figure 1 #100) prosthesis comprising: a stent having a crimped configuration for delivery within a vasculature (Figure 2) and an expanded configuration for deployment within a native aortic valve (Figure 4), wherein the stent is balloon expandable (Figure 2), the stent having an inflow portion (Figure 1 #110) formed proximate to an inflow end of the transcatheter valve prosthesis, an outflow portion (Figure 1 #112) formed proximate to an outflow end of the transcatheter valve prosthesis, and a transition portion (Figure 1 #102) extending between the inflow portion and the outflow portion; and a prosthetic valve (Figure 1 #101) disposed within and secured to the stent, the prosthetic valve being configured to block blood flow in one direction to regulate blood flow through a central lumen of the stent (Column 4 line 66-Column 5 line 4), wherein an inflow diameter of the inflow end of the stent is greater than an outflow diameter of the outflow end of the stent, the inflow end of the transcatheter valve prosthesis being configured to sit within (Figure 7) and contact an aortic annulus of the native aortic valve and the outflow end of the transcatheter valve prosthesis being configured to float within an ascending aorta without substantially contacting the ascending aorta due to the tapered profile of the stent (Since the stent is tapered in figure 1 the floating would occur) but does not disclose the stent has a tapered along an entire height thereof when the stent is in the expanded configuration, such that an outermost surface of the transcatheter valve prosthesis has a tapered profile along the entire height thereof or wherein the tapered profile of the stent forms an acute angle relative to a longitudinal axis of the transcatheter valve prosthesis along the entire height of the stent between the inflow end and the outflow end of the transcatheter valve prosthesis. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Costello to incorporate the teachings of Arcaro to have the stent having a tapered along an entire height thereof when the stent is in the expanded configuration, such that an outermost surface of the transcatheter valve prosthesis has a tapered profile along the entire height thereof or wherein the tapered profile of the stent forms an acute angle relative to a longitudinal axis of the transcatheter valve prosthesis along the entire height of the stent between the inflow end and the outflow end of the transcatheter valve prosthesis in order to have the prosthetic valve achieving enhanced performance of the prosthetic valve under operational conditions, enhanced compressibility and delivery characteristics, and other additional or alternative advantages (Paragraph [0007]). 
Regarding Claim 3, Costello discloses wherein the transcatheter valve prosthesis is configured for supra annular placement within the native aortic valve such that the prosthetic valve sits superior to the native leaflets of the native aortic valve when implanted in situ (figure 7).
Regarding Claim 4, Costello discloses twherein the prosthetic valve includes three leaflets and three commissures (Figure 1 #101), each commissure being formed by attached adjacent lateral ends of an adjoining pair of the three leaflets (Column 4 lines59-66). 
Regarding Claim 5, Costello discloses the inflow portion including a plurality of crowns (See Figure below) and a plurality of struts (See Figure below) with each crown being formed between a pair of opposing struts, a plurality of side openings being defined by the plurality of crowns and the plurality of struts, wherein endmost inflow side openings and endmost inflow crowns are formed at the inflow end of the stent (Figure 1 #108).

    PNG
    media_image1.png
    374
    493
    media_image1.png
    Greyscale

Regarding Claim 18, Costello discloses wherein the transition portion includes a plurality of axial frame members, and wherein the plurality of axial frame members includes a plurality of axial struts and a plurality of commissure posts, wherein there are the same number of axial struts and commissure posts, wherein each of the axial struts is disposed between circumferentially adjacent commissure posts (See figure below)
Regarding Claim 19, Costello discloses wherein the transcatheter valve prosthesis is configured for intra annular placement within the native aortic valve such that the prosthetic valve sits within the native leaflets of the native aortic valve when implanted in situ (Figure 1).

    PNG
    media_image2.png
    374
    493
    media_image2.png
    Greyscale


5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Costello (U.S. Patent No. 8926694) in view of Arcaro et al. (U.S. Publication No. 20190091014) further in view of Quijano et al. (U.S. Publication No. 20200078167).
Regarding Claim 2, Costello does not disclose wherein the tapered profile of the stent forms an angle of between 2 and 35 degrees relative to a longitudinal axis of the transcatheter valve prosthesis between the outflow and inflow ends of the transcatheter valve prosthesis.
Quijano teaches a valved stent wherein the tapered profile of the stent forms an angle of between 2 and 35 degrees relative to a longitudinal axis of the transcatheter valve prosthesis between the outflow and inflow ends of the transcatheter valve prosthesis (Figure 5c, 19 degrees).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Costello in view of Arcaro further in view of Quijano to have the tapered profile of the stent forms an angle of between 2 and 35 degrees relative to a longitudinal axis of the transcatheter valve prosthesis between the outflow and inflow ends of the transcatheter valve prosthesis in order to have the overall dimension of the support structure is non-cylindrical and has a limited degree of taper along the entire height (Paragraph [0088]).
6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Costello (U.S. Patent No. 8926694) in view of Arcaro et al. (U.S. Publication No. 20190091014) further in view of Savage et al. (U.S. Publication No. 20110264196).
Regarding Claim 6, Costello does not disclose wherein the inflow end of the stent has a total of twelve endmost inflow crowns.
Savage teaches stents for a prosthetic heart valve wherein the inflow end of the stent has a total of twelve endmost inflow crowns (Paragraph [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Costello in view of Arcaro further in view of Savage to have wherein the inflow end of the stent has a total of twelve endmost inflow crowns to allow for removable attachment of the stent relative to the delivery system (Paragraph [0022]).
Regarding Claim 7, Costello discloses wherein the outflow portion includes a plurality of crowns and a plurality of struts with each crown being formed between a pair of opposing struts, wherein endmost outflow crowns are formed at the outflow end of the stent (Figure 1). 
Regarding Claim 8, Costello discloses the transition portion includes a total of six axial frame members (see figure below) but does not disclose wherein the outflow end of the stent has a total of six endmost outflow crowns. 

    PNG
    media_image2.png
    374
    493
    media_image2.png
    Greyscale

Savage teaches wherein the outflow end of the stent has a total of six endmost outflow crowns (Paragraph [0021]).
.
7.	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Costello (U.S. Patent No. 8926694) in view of Arcaro et al. (U.S. Publication No. 20190091014) further in view of Seguin et al. (U.S. Patent No. 8579966).
Regarding Claim 9, Costello does not disclose wherein the transition portion includes a total of six endmost outflow side openings formed at the outflow end of the stent, each endmost outflow side opening being defined by two struts of the outflow portion, four struts of the inflow portion, and two axial frame members of the transition portion.
Seguin teaches a prosthetic valve wherein the transition portion includes a total of six endmost outflow side openings formed at the outflow end of the stent, each endmost outflow side opening being defined by two struts of the outflow portion, four struts of the inflow portion, and two axial frame members of the transition portion (Figure 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Costello in view of Arcaro further in view of Seguin to have the transition portion includes a total of six endmost outflow side openings formed at the outflow end of the stent, each endmost outflow side opening being defined by two struts of the outflow portion, four struts of the inflow portion, and two axial frame members of the transition portion in order to form a support structure (Paragraph 79).
Regarding Claim 10, Costello does not disclose wherein the inflow portion includes at least four rows of struts and crowns formed between adjacent pairs of said struts, wherein the 
Seguin teaches wherein the inflow portion includes at least four rows of struts and crowns formed between adjacent pairs of said struts, wherein the at least four rows of the inflow portion are formed between an inflow end of the axial frame members and an inflow end of the stent (Figure 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Costello in view of Arcaro further in view of Seguin to have the inflow portion include at least four rows of struts and crowns formed between adjacent pairs of said struts, wherein the at least four rows of the inflow portion are formed between an inflow end of the axial frame members and an inflow end of the stent.in order to form a support structure (Paragraph 79).
Regarding Claim 11, Costello does not disclose wherein the outflow portion includes a single row of struts and crowns formed between adjacent pair of said struts, the outflow portion being coupled to outflow ends of the axial frame members.
Seguin teaches wherein the outflow portion includes a single row of struts and crowns formed between adjacent pair of said struts, the outflow portion being coupled to outflow ends of the axial frame members (Figure 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Costello in view of Arcaro further in view of Seguin to have the outflow portion include a single row of struts and crowns formed between adjacent pair of said struts, the outflow portion being coupled to outflow ends of the axial frame members.in order to form a support structure (Paragraph 79).
Regarding Claim 12, Costello does not disclose wherein exactly two struts of the plurality of struts of the outflow portion are disposed between circumferentially adjacent axial frame members.
Seguin teaches wherein exactly two struts of the plurality of struts of the outflow portion are disposed between circumferentially adjacent axial frame members (Figure 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Costello in view of Arcaro further in view of Seguin to have exactly two struts of the plurality of struts of the outflow portion are disposed between circumferentially adjacent axial frame members.in order to form a support structure (Paragraph 79).

Allowable Subject Matter
8.	Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Claims 13-16 and 20 are allowable as they have been amended to be independent or depend on a previously indicated allowable if written in independent form claim and are therefore allowable as indicated below. 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774